UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 96-6034



JEROME LOUIS DAVIS,

                                            Plaintiff - Appellant,

          versus

M. J. BITTENBENDER, Detective; LIEUTENANT
MCKOY; SHERIFF ROBERTS; MAJOR ADAMS,

                                           Defendants - Appellees,

          and

SHERIFF MICHAELS; MAGISTRATE POWHATAN COUNTY;
CAPTAIN CARSON,

                                                        Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. David G. Lowe, Magistrate
Judge. (CA-95-90-4)


Submitted:   May 31, 1996                   Decided:   July 2, 1996


Before WIDENER, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Jerome Louis Davis, Appellant Pro Se.       Alan Brody Rashkind,
FURNISS, DAVIS, RASHKIND & SAUNDERS, Norfolk, Virginia; Richard
David Caplan, CITY ATTORNEY'S OFFICE, Hampton, Virginia; John
Adrian Gibney, Jr., Bradley Brent Cavedo, SHUFORD, RUBIN & GIBNEY,
Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Jerome Davis appeals from a jury verdict in favor of the

Defendant on his 42 U.S.C. § 1983 (1988) claim, alleging that the

magistrate judge erred in several pre-trial rulings. 1 We affirm.
     Davis claims that the magistrate judge erred by: (1) failing

and/or refusing to subpoena requested witnesses; (2) denying Davis'

motion to sever the trial; (3) denying Davis' motion for continu-

ance; (4) denying Davis' motion for appointment of counsel; (5) not

"intertain[ing] [Davis'] motion of objection to certain jury in-
structions;" and (6) allowing the defense to use Davis' criminal
conviction. Our review reveals no error in the magistrate judge's

rulings. Davis also alleges that some of the jury members were

asleep during portions of his trial and that the magistrate judge

used "scare tactics" to keep him from objecting. We find these

scant allegations, without more, insufficient to warrant reversal

of the jury's verdict. Accordingly, we affirm the jury verdict in

favor of the Defendant.2 We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-
rials before the court and argument would not aid the decisional

process.

                                                          AFFIRMED


    1
      All parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c) (1988).
        2
       We also deny Davis' motion to compel prison officials at
Greensville Correctional Center "to either assist [him] with his
ongoing litigation . . . or release him back to the general
population" as moot for the reason that Davis is no longer
incarcerated at Greensville Correctional Center.
                                3